DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11301793. 

5.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

6.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

7.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant Application, 17/690944

Claim 1. A method for augmenting procedures at production equipment includes: 
a) accessing a first step for an equipment type, 


b) the first step comprising a first description linked to a first capture field specifying capture data of a first capture type from the equipment type; at a first time, serving the first step to a first operator, for execution at an equipment unit of the equipment type; 











c) generating a first augmented guidance for the first step based on visual content recorded by a first device at the equipment unit during execution of the first step; 


d) linking the first augmented guidance to a first location proximal the equipment unit based on a first pose of the first mobile device during execution of the first step; 

e) generating an augmented digital procedure: comprising the first step; 

f) comprising the first augmented guidance linked to the first location; 

g)  specifying capture of data of the first capture type from the equipment type and linked to the first capture field; 

h)  following the first time, serving the augmented digital procedure to a second operator.


Claims 2-16
Claims 17-20

Patent, 11301793

Claim 1. A method for augmenting procedures at production equipment includes: 
a) accessing a document specifying a set of steps of a procedure for an equipment type in a facility;

b) linking a first description of a first step in the procedure, extracted from the document, to a first capture field; assigning a first capture type to the first capture field; at a first time, serving the digital draft procedure to a first mobile device, assigned to a first operator, for completion at an equipment unit of the equipment type in the facility;


generating a digital draft procedure comprising a set of descriptions of the set of steps extracted from the procedure and the first capture field specifying capture of data of the first capture type from the equipment type; 

c) generating a first augmented guidance for the first step in the procedure based on visual content recorded by the first mobile device during completion of the first step in the digital draft procedure;
 
d) linking the first augmented guidance to a first location proximal the equipment unit based on a first pose of the first mobile device during completion of the first step in the digital draft procedure; 
e) generating an augmented digital procedure comprising the set of descriptions of the set of steps, 
f) comprising the first augmented guidance linked to the first location, 

g)  specifying capture of data of the first capture type from the equipment type and linked to the first capture field; 

h) following the first time, serving instances of the augmented digital procedure to augmented reality devices assigned to a second set of operators in the facility.
Claims 2-16
Claims 17-20


 

8.	Regarding claims 1-20 of the instant application, 17/690944, the first row of Table 1 above shows that these claims maps to the claims 1-20 from the Patent 11301793 where the bold lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent.  It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).


Allowable Subject Matter

9.	 No prior art has been found to reject the claims as presented. Therefore, claims 1-20 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed.

Conclusion 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619